
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 443
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2009
			Ms. Moore of
			 Wisconsin (for herself, Mr. Connolly of
			 Virginia, Ms. Clarke,
			 Mr. Carson of Indiana,
			 Mr. Davis of Illinois,
			 Mr. McDermott,
			 Ms. Eddie Bernice Johnson of Texas,
			 Ms. Kilpatrick of Michigan,
			 Mrs. Capps,
			 Mr. Kagen, and
			 Mr. Edwards of Texas) submitted the
			 following resolution; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Expressing the support of the House of
		  Representatives for members of the Armed Forces and veterans with
		  post-traumatic stress disorder and their families and urging the Secretary of
		  Veterans Affairs and the Secretary of Defense to improve the services and
		  support available to such members, veterans, and families.
	
	
		Whereas more than 1,000,000 members of the United States
			 Armed Forces have already served in ongoing operations in Iraq and Afghanistan,
			 including members of the National Guard and Reserves;
		Whereas in Afghanistan and Iraq, members of the Armed
			 Forces have engaged in intense and prolonged combat, placing them at risk for
			 developing post-traumatic stress disorder (PTSD) or other mental health
			 conditions;
		Whereas according to a Government Accountability Office
			 report, PTSD can occur after experiencing or witnessing a life-threatening
			 event and is the most prevalent mental health disorder resulting from
			 combat;
		Whereas early identification and treatment of symptoms of
			 PTSD through education, peer and family support, therapy, or medications may
			 lessen the severity of the condition and improve overall quality of life for
			 those with PTSD;
		Whereas family members of members of the Armed Forces make
			 numerous sacrifices and are an integral part of the support network available
			 to the Nation’s warriors and veterans;
		Whereas it has been recognized that the ongoing conflicts
			 in Iraq and Afghanistan have placed unique stresses on the families of members
			 of the Armed Forces due to lengthy and repeated deployments and the high
			 incidence of casualties;
		Whereas the House of Representatives passed House
			 Concurrent Resolution 162 in November 2007, which noted that there are more
			 than 3,000,000 family members and other dependents of those serving on active
			 duty and in the Reserve Component, that nearly 50 percent of the members of the
			 Armed Forces who are deployed away from their permanent duty stations have left
			 families with children behind, and that over 50 percent of the members of the
			 Armed Forces who are currently deployed in Iraq are married;
		Whereas the House of Representatives passed House
			 Concurrent Resolution 181 in September 2007 which recognized that the families
			 of members of the Armed Forces, and in particular their children, provide
			 unconditional love and support to their loved ones serving in the Armed Forces
			 before, during, and after their deployment;
		Whereas the House of Representatives passed House
			 Resolution 265 in April 2008 recognizing that children of members of the Armed
			 Forces too share in the burden of protecting the Nation and are a source of
			 pride and honor to all Americans and it is fitting that the Nation recognize
			 their contributions and celebrate their spirit;
		Whereas House Resolution 265 urged Americans to join with
			 the military community in observing the National Month of the Military
			 Child with appropriate ceremonies and activities that honor, support,
			 and thank military children;
		Whereas, on July 15, 2008, the House of Representatives
			 passed House Concurrent Resolution 295 expressing appreciation to families of
			 members of the Armed Forces and recognizing that they too bear the burdens of
			 war;
		Whereas the Department of Defense June 2007 Mental Health
			 Task Force report noted that The well-being of service members is
			 inextricably linked to the well-being of their families. Frequent redeployments
			 may strain even the strongest family bonds. In this era of instant
			 communication, the service member remains in constant contact with his or her
			 family … Thus, a world-class military mental health system ensures optimal
			 mental health among not only service members but also family
			 members.;
		Whereas while families can play a critical role in
			 veterans’ readjustment through support, family members who are suffering as a
			 result of the long separations and multiple and extended tours of duty, and in
			 some cases by their own experience with depression or anxiety, may not have the
			 capacity to provide that needed support;
		Whereas of the approximately 300,000 veterans of Operation
			 Enduring Freedom and Operation Iraqi Freedom who have accessed Department of
			 Veterans Affairs health care, over 40 percent have presented mental health
			 concerns, including PTSD, substance abuse, and mood disorders;
		Whereas millions of other veterans from previous wars also
			 continue to suffer the effects of PTSD and to seek treatment from the
			 Department of Veterans Affairs;
		Whereas PTSD has been associated with severe, pervasive
			 negative effects that affect the whole family and not just the veteran
			 including impacts on marital adjustment, family functioning, and the mental
			 health of partners, which are reflected in part by rates of separation,
			 divorce, and interpersonal violence;
		Whereas a number of reports have noted that the effects of
			 post-combat mental and cognitive conditions can adversely affect those closest
			 to the veteran, as family member of veterans with PTSD may be faced with a
			 number of strains from managing the person’s symptoms, dealing with crises,
			 loss of friends, or loss of intimacy;
		Whereas the RAND Corporation’s Invisible Wounds of War
			 report noted that with respect to PTSD, there is extensive evidence that
			 secondary traumatizing—a situation in which the intimate partners of trauma
			 survivors themselves begin to experience symptoms of trauma—occurs and has
			 serious negative consequences for the emotional and psychological well-being of
			 the spouses of veterans with PTSD … Thus the brunt of the burden of
			 servicemembers with PTSD appears to fall on the people who are most intimate
			 with those individuals—their wives.;
		Whereas the study further reported that compared with the
			 wives of other veterans, wives of veterans with either of the disorders
			 (post-concussion syndrome or PTSD), experience significantly higher levels of
			 distress and psychiatric symptoms;
		Whereas the Special Committee on PTSD of the Department of
			 Veterans Affairs advised in February 2006 that the VA needs to proceed
			 with a broad understanding of post deployment mental health issues and
			 that Because virtually all returning veterans and their families face
			 readjustment problems, it makes sense to provide universal interventions that
			 include education and support for veterans and their families coupled with
			 screening and triage for the minority of veterans and families who will need
			 further intervention;
		Whereas while spouses, children, and parents of veterans
			 with mental health care needs are affected by the condition of their family
			 members who served in the Armed Forces, many may not have access to the variety
			 of treatment services that are available to veterans at facilities of the
			 Department of Veterans Affairs and the Department of Defense;
		Whereas the Committee on Veterans’ Affairs of the House of
			 Representatives has held a number of hearings to explore ways to help the
			 family members of the Nation’s veterans access needed health care services
			 through the Department of Veterans Affairs facilities; and
		Whereas Congress recognizes that it is important to
			 support the needs of families of members of the Armed Forces, especially those
			 diagnosed with PTSD or other mental health conditions: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)supports
			 increasing efforts to allow the spouses and family members of veterans,
			 including soldiers killed in combat in Iraq and Afghanistan, to receive needed
			 counseling services at Department of Veterans Affairs facilities;
			(2)encourages the
			 Secretary of Veterans Affairs and the Secretary of Defense to develop programs
			 for veterans with PTSD that include and treat the whole family, including by
			 offering training and counseling for coping, intervention, resiliency, and
			 overcoming adversities;
			(3)believes that such
			 a holistic approach would include families, as deemed appropriate by the
			 Secretary of Veterans Affairs, in mental health counseling and programs
			 provided by the Department of Veterans Affairs to the maximum extent possible
			 and appropriate;
			(4)calls on the
			 Secretary of Veterans Affairs, the Secretary of Defense, and the heads of other
			 appropriate Federal agencies to increase resources available for family and
			 friends of veterans who are suffering from PTSD and to continue to build up
			 programs and initiatives to educate and support all veterans and their families
			 seeking care for combat-related PTSD;
			(5)urges the
			 Secretary of Veterans Affairs and the Secretary of Defense to increase access
			 to counseling and other mental health services to family members of veterans,
			 including the family members of members of the Armed Forces killed in Iraq and
			 Afghanistan, as part of the comprehensive plan for preventing, diagnosing,
			 treating, and responding to traumatic brain injury, post-traumatic stress
			 disorder, and other mental health conditions in members of the Armed Forces as
			 required by the National Defense Authorization Act for Fiscal Year 2008 (Public
			 Law 110–181);
			(6)urges the
			 Secretary of Veterans Affairs to collaborate with the Department of Defense
			 center of excellence in the prevention, diagnosis, mitigation, treatment, and
			 rehabilitation of PTSD and other mental health conditions, established pursuant
			 to section 1622 of the Wounded Warrior Act (title XVI of the National Defense
			 Authorization Act for Fiscal Year 2008; Public Law 110–181; 10 U.S.C. 1071
			 note), to develop and implement effective strategies to educate and reach out
			 to the families of members of the Armed Forces with PTSD, to develop programs
			 to mitigate the negative impacts of PTSD on these family members, to conduct
			 research on the mental health needs of these families in order to guide
			 protocols to address identified needs, and to better support the recovery of
			 members of the Armed Forces and veterans with PTSD through strengthening the
			 ability of family members to meet those needs;
			(7)requests that the
			 Secretary of Veterans Affairs and the Secretary of Defense to submit to
			 Congress a list of statutory barriers that prevent each department from
			 expanding access to mental health counseling services for family members of
			 veterans, including recommendations for legislative remedies; and
			(8)urges the Secretary of Veterans Affairs to
			 aggressively work with Congress, veterans service organizations, and others,
			 including through partnerships with nonprofit veterans groups working to meet
			 the mental health needs of our military members and their families, to
			 determine how to best meet the needs of veterans and their family
			 members.
			
